Seatac Digital Resources, Inc.

March 10, 2010

Shaneeka James, President

America’s Minority Health Network, Inc.

100 North First Street, Suite 104

Burbank, California 91502

Re: Short term funding assurance

Dear Shaneeka:

SEATAC, as a principal shareholder in AMHN, Inc. and a primary vendor of
America’s Minority Health Network, Inc., a wholly owned subsidiary of AMHN,
Inc., acknowledges that AMHN, Inc. is in the process of raising investment
capital for the expansion of America’s Minority Health Network, Inc. Although
expanding rapidly as it executes on its business plan, America’s Minority Health
Network, Inc. has no material cash resources as of this date.

To assure that America’s Minority Health Network, Inc. has adequate day to day
operating capital over the next six months, we at SEATAC are committed to loan
America’s Minority Health Network, Inc. up to an additional five hundred
thousand dollars ($500,000) on an “as needed basis” in the form of a third
bridge loan.

Sincerely,

 

SEATAC DIGITAL RESOURCES, INC.

/s/ Robin Tjon

Robin Tjon President

555 H St., Suite H, Eureka, CA 95501 —707-444-6619 —FAX 707-444-6619